— In a proceeding to invalidate a petition designating Luis A. Olmedo as a candidate in the Democratic Party primary election to be held *916on September 9, 1986, for the public office of New York State Senator from the 20th Senatorial District, the appeal is from a judgment of the Supreme Court, Kings County (Slavin, J.), dated August 6, 1986, which granted the application upon consent.
Appeal dismissed, without costs or disbursements.
The judgment appealed from indicates that the proceeding was granted upon consent. Therefore, the appeal must be dismissed pursuant to CPLR 5511.
Further, although it appears that there was a motion to vacate the judgment which was denied, there is no appeal from the order made on that motion. Thus, the appellant’s argument that the judgment was not entered with his consent has not been properly presented for review by this court. Bracken, J. P., Niehoff, Fiber and Spatt, JJ., concur.